DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 11/16/2020.
In the instant application, claims 1, 6 and 11 are amended independent claims; claims 1-11 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10564843 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-11 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, a display device and a non-transitory computer-readable recording medium for allowing a plurality of application windows to be easily controlled on a display device. The method of displaying a screen on a display device includes displaying a button on a touch screen, splitting the touch screen into a plurality of regions based on the position at which the button is displayed, receiving a touch input to move a displayed button, obtaining a slope value of a line connecting a start point of the touch input to an end point thereof, selecting a region corresponding to the slope value from among the plurality of regions split, and moving the button to a certain position included in a selected region.

The closest prior art references, can be found: Dobroth (US 2011/0105187) teaches a method for displaying a home page on a display screen. The screen may be divided into display panes in which a user may drag a center point or node of intersection to increase the size of a selected display pane, while reducing the size of at least some of the other display panels. Tran (US 2011/0210850) teaches a method for improving typing accuracy and speed by using directional swipes to select letters or symbols in combination keys containing multiple letters or symbols per key. Wang (US 2010/0138767) teaches a method for presenting subject matter in a panel-based layout on a display screen. The user interface has one or more demarcation bars to define multiple panels on the screen. Two demarcation bars aligned perpendicular to one another are employed to define four separate and distinct panel. A bar navigation element facilitate navigation of the demarcation bars among preset positions. With the bar navigation element, a user can intuitively resize the panels using a single actuation.
However, Dobroth, Tran and Wang do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 6 and 11. For example, the prior arts do not teach of suggest the steps of “defining 2n split regions based on the displayed button, each of the split regions including a predetermined button position point along a perimeter of the touch screen for positioning the button when selecting one of the split regions, wherein the predetermined button position points include n vertices of the touch screen, and n points on respective edges of the touch screen.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174